Citation Nr: 1523510	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic kidney disease to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014, the Veteran requested a Board hearing by videoconference.  However, he later withdrew that request in March 2015 and did not thereafter request a hearing.  


FINDING OF FACT

The Veteran has chronic kidney disease as the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases, including cardiovascular-renal disease, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including cardiovascular-renal disease, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. 

In making all determinations, the Board must fully consider the lay assertions of record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Analysis

In his July 2011 informal claim of service connection for "nephropathy-stage 3 kidney failure," the Veteran asserted that his chronic kidney disease was secondary to his type 2 diabetes mellitus.  There is no claim or evidence that the Veteran's claimed chronic kidney disease initially began in, or is related to, service. 

VA has granted service connection for type 2 diabetes mellitus; based on his service in Vietnam, and thereby, based on the presumption of exposure to certain herbicide agents, and of service connection based on that exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  VA has also granted service connection for peripheral neuropathy of the right and left lower extremities as being associated with the type 2 diabetes mellitus.  

Private treatment records from George Van Weelden, D.O. show that he and someone from his practice have been treating the Veteran for various complaints and conditions since at least back to 2000.  In reports dated in January and February 2006, Dr. Van Weelden reported that the Veteran was recently newly diagnosed with type 2 diabetes mellitus.  Assessments at that time included hypertension, stable; heart disease, stable; and diabetes.  

The report of a July 2006 VA examination for diabetes records findings including that nephropathy was not found at that time.

A May 2009 treatment report shows that Dr. Van Weelden noted that the Veteran reported that he had been told by VA that his kidney function was "a little bit off;" and an associated report showed that creatinine was 1.3, and had been 1.2 in January 2009 and had been good before that.  The assessment then was (1) diabetes, and (2) decreased renal function.

An initial nephrology consultation report dated in June 2011, shows that Amit Nahata, M.D., a nephrologist, evaluated the Veteran for kidney pathology.  Dr. Nahata reported that the Veteran had a history of diabetes mellitus diagnosed in 2004 and hypertension since 1994.  He noted that the Veteran had had elevated creatinine levels, which had been increasing steadily since 1994 when it was 1.1, and was now 1.5.  The Veteran also had a reported history of proteinuria.  The report contains assessment that the Veteran had chronic kidney disease stage 3, secondary to diabetic and hypertensive nephropathy; and that the Veteran has diabetes with chronic kidney disease, and hypertension with chronic kidney disease.

As noted previously, the Veteran submitted a claim of service connection for chronic kidney disease in July 2011, stating that it was secondary to his type 2 diabetes mellitus.

In an August 2011 treatment report, Dr. Nahata noted that the chronic kidney disease was stable with GFR (glomerular filtration rate) of 41 cc/min.  The report contains an assessment of  (1) diabetes mellitus type 2 with renal disease, controlled with Hgba1c of 5.8; (2) hypertension with chronic kidney disease stage 1-4 benign: blood pressure under good control; and (3) chronic kidney disease stage 3: patient with creatinine 1.8 with GFR of 41 cc/min.  Dr. Nahata opined that the chronic kidney disease is secondary to combination of diabetes and hypertension.  In a February 2012 treatment report, Dr. Nahata assessed that the Veteran's chronic kidney disease stage 3 is secondary to a combination of diabetes and hypertension.

During a March 2012 VA examination, the VA examining nurse practitioner recorded a history that the Veteran had prediabetic diagnosis of hypertension for about 11 years.  After examination, the examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition, presumably meaning his type 2 diabetes mellitus.  

As rationale, the examiner stated that the Veteran had a history of diabetes mellitus type II that was diagnosed in December of 2005, and was treated with oral agent with excellent control.  She stated that 2006 records revealed that the Veteran started to have borderline elevated creatinine with a low GFR level; and that the Veteran had a prediabetic diagnosis of hypertension for approximately 11 years with fairly good control on oral medications.  The examiner stated that the Veteran's treating nephrologist had mentioned diabetes "as possible contributing factor to CKD," but that the Veteran's history of normal random microalbumin levels does not support any association with diabetes and CKD at this time.

In an August 2012 statement, Dr. Van Weelden stated that his patient, the Veteran, does suffer from nephropathy and chronic kidney disease, which is definitely linked to his type 2 diabetes mellitus.

In a March 2013 treatment report, Dr. Nahata noted that the Veteran's chronic kidney disease was stable with creatinine at 1.6.  The report contains an assessment of chronic kidney disease stage 3: patient with creatinine 1.6 with GFR of 47 cc/min; chronic kidney disease is secondary to a combination of diabetes and hypertension.  The assessment also included (1) diabetes mellitus type 2 with renal disease controlled; and (2) hypertension with chronic kidney disease stage 1-4-benign; blood pressure stable.

In a September 2013 treatment report, Dr. Nahata noted that the chronic kidney disease was stable with creatinine at 1.7.  The report contains an assessment of chronic kidney disease stage 3: patient with creatinine 1.7 with GFR of 43 cc/min; chronic kidney disease is secondary to combination of diabetes and hypertension.  The assessment also includes (1) diabetes mellitus type 2 with renal disease controlled; and (2) hypertension with chronic kidney disease stage 1-4-benign; blood pressure stable.

During an October 2013 VA examination, the examining nurse practitioner who conducted the prior VA examination in March 2012, recorded a history and opinion with rationale that are essentially the same as that in the March 2012 VA examination report.  Additionally, the examiner opined that the Veteran's chronic kidney disease was more than likely due to his long history of hypertension and was less likely than not proximately due to his type 2 diabetes mellitus.  As rationale, the examiner stated that hypertension is a leading cause of kidney disease, and that the Veteran does not have evidence of microalbuminuria.  The examiner also stated that a letter from the Veteran's treating physician, Dr. Van Weelden (in which he stated that the Veteran suffered from nephropathy and chronic kidney disease that is definitely linked to his type 2 diabetes mellitus), was clearly written as an advocacy letter, and did not change the findings. 
 
The Board finds that the criteria for service connection for chronic kidney disease have been met.  Although the record includes evidence both in favor of and against the Veteran's claim, the evidence in his favor is more persuasive and probative than that against his claim.  The opinions provided by the Veteran's treating physicians, including a specialist in nephrology, are consistent with the overall facts of the case and the clinical history and development of the Veteran's chronic kidney disease in relation to that of his type 2 diabetes mellitus as discussed above.  

The existing private treatment records from Dr. Van Weelden and Dr. Nahata contain findings and pertinent opinions that were provided in the course of providing treatment.  Some of these findings and opinions are dated prior to the Veteran's claim for service connection, and appear to be the initiating reason for the Veteran to raise the claim.  

Essentially, these treatment records from the Veteran's treating physicians contain opinions that the chronic kidney disease is secondary to the diabetes and his hypertension in combination; and they include laboratory findings that appear to be consistent with the opinion linking the chronic kidney disease to the diabetes.  The multiple private treatment record findings and conclusions linking the diabetes as a cause of the chronic kidney disease do not appear to have been "written as an advocacy" of the Veteran as the VA examiner concluded.  There is no evidence to conclude that this is a valid conclusion.

The Board finds that the private treatment record findings and concluding opinions of Dr. Van Weelden and Dr. Nahata are consistent with the record overall; whereas the opinion of the VA examiner appears somewhat inconsistent, given the evidence overall including the associated diagnostic laboratory findings noted in the treatment records of Dr. Nahata.  

The Board finds highly persuasive and probative the opinion of the treating nephrologist, Dr. Nahata, that the chronic kidney disease is secondary to a combination of diabetes and hypertension.  On that basis, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence overall establishes the etiological relationship of the Veteran's chronic kidney disease to his type 2 diabetes mellitus.  See 38 C.F.R. § 3.310.  

Notwithstanding Dr. Nahata's reference to the combination of diabetes and hypertension in causing the chronic kidney disease, the evidence overall shows the overall likelihood that but for the presence of diabetes, there would be no chronic kidney disease.  
  
In consideration of the evidence of record, the evidence is at least in equipoise as to whether service connection is warranted.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted for chronic kidney disease as secondary to type 2 diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


